UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7409



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


HASSAAN HAAKIM RASHAAD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  Lacy H. Thornburg,
District Judge. (CR-01-195)


Submitted:   November 6, 2003          Decided:     November 20, 2003


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hassaan Haakim Rashaad, Appellant Pro Se. Anne Magee Tompkins,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Hassaan Haakim Rashaad appeals the district court’s order

denying   Rashaad’s   motion   for       production   of   transcripts   at

Government expense.     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    See United States v. Rashaad, No. CR-01-195

(W.D.N.C. filed Aug. 18, 2003 & entered Aug. 19, 2003). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                  AFFIRMED




                                     2